Title: To John Adams from William Cunningham, 14 March 1809
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg, March 14, 1809.

My solicitude to see your strictures upon Mr. Pickering’s Letter was satisfied by the last mail. I acquit myself, by the enclosure of the sheets, of one of the stipulations upon which you transmitted them to me—the other has not been violated.
Nothing on the Impressment of our Seamen, has yet appeared which unfolds the subject so lucidly and satisfactorily either as to law or expediency. I am surprised that the case, so much in point, of Cobbets, has never been cited. Your opinion, bottomed upon reason, supported by authorities, and untinged with any foreign commixture, appears, as indeed it might be expected to appear, in the dignity, the precision, the impartiality and the weight of a judicial decision. It is evident that the plan of your Administration, and the pouty and petulant medium of your foreign intercourse, were not formed to be associated. After the publication of your observations, shall I be permitted to speak of you, in any manner, as the Author?
With veneration and esteem, / I am, Dear Sir, / Your most obliged Friend & Sevt.

Wm. Cunningham, Jr.